Trimble, P. J.,
dissenting. — It will be seen by Judge Mitchell’s opinion for the majority of the court that William C. Hartman made a gift of 12 $50 United States Government adjusted service bonds to Myrtle Mitchell, his fiancee. All the elements which constitute a gift were present and we all agree that, insofar as William C. Hartman was able to make a gift of these bonds, it was complete. The majority of the court hold that the act of Congress prevents a gift of adjusted service bonds. No person, reading that act, could hold that a donee of Hartman could collect the money on the bonds; no person but Hartman himself or his fiduciary could collect the money represented by the bonds. The act of Congress is specific in limiting the right to redeem to the soldier during his lifetime and, after his death, to his estate. This is emphasized by prohibiting the transfer or assignment of the bonds or their attachment, levy, or seizure under any legal or equitable process, and by declaring that they shall be payable only to the veteran or, in case of the death or incompetence of the veteran, to the representative of his estate. So much is clear, a gift by Hartman himself and an impossibility of redemption by the donee during his lifetime or after his death. But the act is silent as to the disposition of the proceeds after redemption by the fiduciary. It was held that they are not taxable by the State: Schmuckli’s Estate, supra, where brothers, as next of kin, were the beneficiaries and only parties interested under the intestate laws of Pennsylvania.
*277Who would say that Hartman could not have made a will and given the proceeds of these bonds to his fiancee? There is nothing in Schmuckli’s Estate which would bar distribution when so directed. When the bonds are redeemed by the fiduciary the act of Congress has been complied with and, as in Diskin’s Estate, supra, p. 522, we may say that, if the donee was confronted by any difficulty in receiving the cash value of the certificates, that was a matter to be solved by Myrtle Mitchell, Hartman’s donee.
“She was entitled to whatever value they possessed in her hands: Basket v. Haskell, 107 U. S. 202,* 27 L. Ed. 500. This is not a serious matter, however, for after the death of the decedent, his son, John, called upon Mrs. Bundshuh and requested delivery of the certificates to him as executor. She gave possession of them to him upon receiving a written receipt that they were delivered so that they could be collected; Mrs. Bundshuh did not thereby relinquish her claim. The statement made by the learned court below that the proceeds of the postal certificates were paid to the executor and accounted for was alleged by the appellant to be inaccurate, but there seems to be justification for that conclusion, for his account, as well as the schedule of distribution, indicates that this alleged asset was treated as cash.”
There is no essential difference between the act of Congress regulating the redemption of adjusted service bonds and the act of that authority in regulating the transmission of postal savings certificates which were nonnegotiable and nontransferable. If there is any difference it must be found in the fact that these adjusted service bonds are not assignable and not subject to attachment, levy, or seizure. Both acts bar redemption of the bonds by any other owner except the person to whom they are issued. If there is any exception to this *278it would be for the benefit of a holder who became incompetent; then it is probable that redemption could be made by the legal representative of the holder.
But the act of Congress is silent as to the transfer of title to the bonds, as is the act of regulating the postal savings certificates. There is no implication that a holder of adjusted service bonds could not donate the proceeds to one of his kin instead of another by a trust inter vivos or by will and if he may do that he also may do it by a gift, as was done in Diskin’s Estate, supra, and attempted here. The transition of the bonds to decedent’s fiancee was not prohibited by the act of Congress. She became vested of whatever title he could give. Property transferred by special warranty may be worthless but it conveys whatever interest the grantor had. In DeVore’s Estate, 89 Pa. Superior Ct. 47, it was held that there may be an assignment of contingent interests following a trust for the sole and separate use of the sister of the assignors. The difficulties of redemption, if any, are for the donee or legatee as in Diskin’s Estate. Of course, if Hartman died intestate as to these bonds, then the act of Congress must be complied with. Such an interpretation invites grotesque results. A decedent’s kin, whether a cousin of far-out degree, a lunatic confined in an insane asylum, or a criminal in a penal institution, will take the proceeds of the bonds after payment of debts even though decedent never knew them or, if he did, they were in no way dependent on him or could in no manner be considered objects of his bounty, or if kinless escheat to the United States must be the climax. The act of Congress must be complied with even though Hartman had vested the title to his bonds in Myrtle Mitchell, his fiancee, by their transfer to her possession by him as a gift and intended as a gift, but if he had redeemed his bonds the validity of his gift to her of the cash could not be questioned.
It seems to me that the owner of the bonds, who *279earned them by his service, should not be thwarted in his attempt to dispose of his title to that which he owned, when not expressly prohibited. Diskin’s Estate, supra, is a safe guide for the entry of the decree about to be reversed.

 Basket v. Hassell, 107 U. S. 602. This ease emphasizes the vesting of the title in the donee to effect a gift.